Case: 1:18-cr-00390-JG Doc #: 48 Filed: 09/14/20 1 of 4. PageID #: 233



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                      :
UNITED STATES OF AMERICA,             :           CASE NO. 1:18-cr-00390
                                      :
              Plaintiff.              :           OPINION & ORDER
                                      :           [Resolving Docs. 35 & 41]
vs.                                   :
                                      :
DARNELL ANTHONY FOX,                  :
                                      :
              Defendant.              :
                                      :

JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

          Defendant Darnell Anthony Fox requests a reduced sentence under the

compassionate release statute, 18 U.S.C. § 3582. 1 The Government opposes Fox’s

request. 2

          For the reasons stated below, the Court DENIES Fox’s motion for compassionate

release.

  I.          Background

          On August 15, 2018 Defendant Fox pled guilty to three counts of possession with

intent to distribute a controlled substance and one count of felon in possession of a

firearm. 3 On December 13, 2018 this Court sentenced Fox to 60-months imprisonment. 4

Fox has been in custody since January 29, 2019. 5 He is scheduled for release in October

2022. 6


          1
            Docs. 35, 41.
          2
            Doc. 47.
          3
            Doc. 18.
          4
            Doc. 47 at 2.
          5
            Doc. 41 at 2.
          6
            Id.
Case: 1:18-cr-00390-JG Doc #: 48 Filed: 09/14/20 2 of 4. PageID #: 234

Case No. 1:18-cr-00390
GWIN, J.
 II.    Discussion

       On June 22, 2020, Fox moved for compassionate release. 7 Fox requests a sentence

reduction due to several medical conditions that he claims increase his risk of severe illness

if he contracts COVID-19. 8

       The Government opposes. The Government observes that the CDC has not

identified any of Fox’s medical conditions as increasing the risk of complications from

COVID-19. 9 The Government also states that Fox would pose a danger to the community

because his conviction requires a minimum of 60 months incarceration. 10

       A. Exhaustion

       The Court may modify a defendant’s term of imprisonment upon a motion from the

defendant once 30 days have expired since the warden of the defendant’s facility received

such a motion from the defendant. 11

       Here, Fox states that more than 30 days have past since he sent the warden a

request for release; the warden denied his request on June 8, 2020. 12 The government

responds that Fox’s claim of administrative exhaustion is unsubstantiated as Fox failed to

attach the request or denial to either his original or supplemental motion. 13 Still, the

government acknowledges that there is an administrative note in Fox’s medical records

indicating a social worker met with Fox on June 8, 2020 to discuss the warden’s denial of




       7
         Doc. 35.
       8
         Doc. 41.
       9
         Doc. 47 at 4-5.
       10
          Id. at 7-8.
       11
          18 U.S.C. § 3582(c)(1)(A).
       12
          Doc. 41 at 2.
       13
          Doc. 47 at 9.
                                              -2-
Case: 1:18-cr-00390-JG Doc #: 48 Filed: 09/14/20 3 of 4. PageID #: 235

Case No. 1:18-cr-00390
GWIN, J.
Fox’s request for release. 14 Because the Court finds that more than 30 days have passed

since Fox’s request, he meets the statutory exhaustion requirement.

       B. Eligibility

       To grant compassionate release, the Court must find that “extraordinary and

compelling reasons warrant such a reduction” and “that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.”15 The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553. 16

       The applicable policy statement instructs that extraordinary and compelling reasons

for a sentence reduction fall into four categories: (i) medical conditions, (ii) age, (iii) family

circumstances, and (iv) other reasons. 17

       Fox argues that he suffers from medical conditions that increase the risk of serious

illness if he contracts COVID-19. 18 Specifically, he states that he suffers from peripheral

artery disease, lung nodules, and pre-diabetes. 19

       Fox’s COVID-19 argument is not persuasive. As the Government points out, the

CDC does not recognize any of Fox’s medical conditions as increasing the risk of

complications from COVID-19. 20 While diabetes can increase the likelihood of severe

illness from COVID-19, Fox does not currently suffer from diabetes and he has received

nutrition education from a registered dietitian at his facility. 21



       14
          Doc. 47 at 9; Doc. 41-1at 27.
       15
          18 U.S.C. § 3582(c)(1)(A).
       16
          Id.
       17
          USSG § 1B1.13 cmt. n.1.
       18
          Doc. 35; 41 at 2-4.
       19
          Doc. 41 at 2-4.
       20
          Doc. 47 at 5.
       21
          Doc. 41-1 at 4.
                                                -3-
Case: 1:18-cr-00390-JG Doc #: 48 Filed: 09/14/20 4 of 4. PageID #: 236

Case No. 1:18-cr-00390
GWIN, J.
      Fox’s peripheral artery disease has caused one blood clot is his left leg; 22 it was

removed with minimally invasive surgery. 23 And Fox’s benign lung nodules require only

CT monitoring. 24 Fox is otherwise a healthy 37-year-old.

        Considering all relevant factors, the Court does not find that extraordinary and

compelling reasons warrant Fox’s compassion release request.

 III.        Conclusion

        For the foregoing reasons, the Court DENIES without prejudice Fox’s request for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).



        IT IS SO ORDERED.


 Dated: September 14, 2020                      s/      James S. Gwin
                                                JAMES S. GWIN
                                                UNITED STATES DISTRICT JUDGE




        22
           Doc. 41-1 at 1.
        23
           Doc. 41 at 3.
        24
           Id.
                                              -4-
